274 F.2d 814
Edward LAUDENSLAGER et al., Appellants,v.GLOBE UNION, INC., Appellee.
No. 12955.
United States Court of Appeals Third Circuit.
Argued January 7, 1960.
Decided January 22, 1960.

Samuel Polsky, Philadelphia, Pa. (David Cohen, Bank & Minehart, Philadelphia, Pa., on the brief), for appellants.
John R. McConnell, Philadelphia, Pa. (Morgan, Lewis & Bockius, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The contention that the trial court erred in refusing to permit plaintiffs to amend their complaint to include a tort claim for physical injury was specifically abandoned by appellants in open court at the oral argument of this appeal.


2
The balance of the cause consists of first, a claim under the Fair Labor Standards Act, 29 U.S.C.A. § 203 for compensation for overtime work and second, a claim under the Pennsylvania Lead Manufacturer's Act, 43 P.S. §§ 473, 474, and the Regulations under it for work performed and uncompensated.


3
The case was both tried and decided with meticulous care by Judge Kirkpatrick sitting without a jury in the district court. Giving full consideration to the factual work situation, including the appellee's "Incentive Plan", he found that appellee had made a reasonable time allowance to the plaintiffs and was entitled to judgment in its favor on the first count of the complaint. On the second count the trial court held that a penalty statute was involved which did not give rise to a private cause of action.


4
From our own study of the case, we find the district court's conclusion on the Fair Labor Standards Act claim strongly supported by the facts, and sound in law as to the action under the state statute.


5
The judgment of the district court will be affirmed.